COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 2-10-213-CR
                                   2-10-214-CR
                                   2-10-215-CR


RONALD DAVID SUTHERLAND                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

            FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Pursuant to a plea bargain, Appellant Ronald David Sutherland pleaded

guilty to three separate offenses of burglary of a building. See Tex. Penal Code

Ann. § 30.02 (Vernon 2003). The trial court sentenced Appellant to fifteen

years’ confinement for each offense with the sentences to run concurrently.




      1
          … See Tex. R. App. P. 47.4.
The trial court’s certifications of Appellant’s right of appeal state that “the

defendant has waived the right of appeal.” On June 10, 2010, Appellant filed

a pro se notice of appeal. Concerned that we did not have jurisdiction over

these appeals, we sent a letter to Appellant requesting a response by June 25,

2010, showing grounds for continuing the appeals.           On June 24, 2010,

Appellant filed a pro se response contending that he did not waive his right to

appeal because he raised matters by a written pro se motion filed with the trial

court the day of his guilty plea. See Tex. R. App. P. 25.2(a)(2). However, the

trial court clerk has no record of any such motion filed by Appellant.

      Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those

matters that were raised by written motion filed and ruled on before trial or to

those cases in which the appellant obtained the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2)(A), (B); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction

to ascertain whether an appellant who plea-bargained is permitted to appeal by

Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal. Here, Appellant had no right of appeal

because he was sentenced pursuant to the agreed terms of a plea bargain and

did not satisfy either of the exceptions stated in Rule 25.2(a)(2).”). Therefore,

in accordance with the trial court’s certification that this is a plea bargain case

                                        2
and that Appellant has no right to appeal, we dismiss the appeals “without

further action.” See Tex. R. App. P. 25.2(a)(2), 43.2(f); Chavez, 183 S.W.3d

at 680.

                                              PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 29, 2010




                                     3